Citation Nr: 1633438	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  11-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a disability manifested by heart palpitations, to include as secondary to posttraumatic stress disorder (PTSD) and/or environmental exposures.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a skin disability (claimed as eczema).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1983 to December 1987 and December 1992 to July 1999.  He was then a member of the Army Reserves from 1999 until 2009, and was called to active duty from February 2003 to August 2003 and from March 2005 to June 2006, with service in Kuwait/Iraq during the last period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Board hearing before the undersigned.  A complete transcript is of record.  At the hearing, the Veteran requested 60 days to submit additional treatment records.  In May 2016, the Veteran submitted service treatment records with a waiver of RO initial review.  The Board notes that these records were already associated with the claims file, and are therefore duplicative.

The issue of a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not etiologically related to his active service.

2.  The Veteran's left ankle disability is not etiologically related to his active service.

3.  The heart palpitations are attributable to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a disability manifested by heart palpitations have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program. 38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3), (4).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease. Service connection on the basis of continuity of symptomatology is available for arthritic conditions. 38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection on a secondary basis may be shown if a disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310.

A.  Lumbar Spine 

The Veteran asserts that he has a current back disability related to his military service.  At the hearing, the Veteran asserted that he injured his back in August 1984 during regular duty service when stationed at Fort Campbell, Kentucky for the 101st Air Assault Division. 

The Board's review of the service treatment records failed to factually show a back disability during the first period of service.  At a July 1983 enlistment examination and at the November 1987 separation examination, the Veteran's musculoskeletal system was functioning within normal limits.  No notations of back pain or other issues related to the back were noted on either examination or noted by the Veteran on any prepared Report of Medical History. The Veteran actively denied having a recurring back problem.  Progress notes in the interim from 1984, 1985, 1986 and 1987 sick call visits revealed that the Veteran did not receive treatment for any back disability or make any complaints regarding any issues associated with the back, and specifically the lumbar spine.  The focus of these records was on an infected right hand and recurrent skin rashes, rather than any claimed back disability.

The first mention of back pain in the service treatment records was in April 2003 at an Army Reserve medical evaluation.  The Veteran reported having periodic back pain in box 12c.  However, the Veteran had not sought treatment or underwent any evaluation to determine the etiology of his reported pain.  The reports of pain noted on the April 2003 evaluation appeared to be acute, since subsequent service treatment records were negative for any chronic back issues.  In a subsequent August 2003 post-deployment evaluation, the Veteran reported having no back pain during his deployment.  The Veteran reported back pain in June 2006 at a subsequent post-deployment evaluation (covering the active duty period from April 2005 to April 2006). 

In August 2005, the Veteran was riding in a convoy in Iraq when an improvised explosive device exploded.  However, there is no indication his back was injured during the blast.  His vehicle was more than 50 feet away.  The Veteran reported his symptoms at a January 2010 Hampton VAMC TBI second level evaluation.   The only injury from this incident was shrapnel to the right hand since his right arm was hanging out of the vehicle window.  Therefore, while the Veteran served in combat conditions, there is no allegation he injured his back in a combat-related incident.

In subsequent treatment during reservist duty through Tricare medical service in May 2006, the Veteran reported no issues with his lumbar spine to include complaints of pain.  His general appearance was well developed and in no acute distress.  He was pain free.  A review of musculoskeletal symptoms also revealed no localized pain.

The Veteran's complaints of back pain resurfaced in January 2010 at a Hampton VAMC follow-up visit.  The Veteran reported having a history of chronic low back pain for eight years, which was aggravated by heavy lifting.  He could not pinpoint any trauma, injury or surgery responsible for his back pain.  Evaluation of the back noted no spasm or deformity of the lumbar spine, but the Veteran reported that he was unable to have maximum flexion.  It would not be until August 2010, when the Veteran would be formally diagnosed with a lumbar spine disability.  In August 2010, the Veteran underwent x-rays of the lumbar spine at the Hampton, Virginia VA Medical Center (Hampton VAMC), which revealed minimal degenerative disc disease of the lumbar spine at the L2-L3 and L3-L4 vertebra.    

In a July 2014 Hampton VAMC primary care follow-up, the history of the low back pain was reported to begin in January 2008, but he reported that he had not been evaluated or treated by any military doctor.

To date, the only individual linking the current back disability to service is the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the etiology of a back disability requires interpretation of diagnostic test and general medical expertise, which fall outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435.  The Veteran's own assertions as to etiology have no probative value.

Although the Veteran credibly states he injured his back during his first period of service, the fact is that a chronic back disorder was not diagnosed until more than 20 years later.  It cannot be said that he had continuous symptoms after that initial injury, when there are multiple physical examinations and many years of service treatment records thereafter, with only isolated notations of back pain in 2003 and 2006.  When the Veteran finally sought treatment for chronic back pain in 2010, he could not recall a specific injury.  The Veteran was on inactive status after returning from Iraq in 2006 until his retirement from the Reserves in July 2009.  Therefore, with respect to active duty service, even accepting an injury occurred during his first period of service, it must have been acute in nature considering the lack of complaints for decades afterwards.  As for his Reserve service, he has not identified any specific back injury during Reserve status that he believes caused his back condition.  Additionally, no treating physician has linked the Veteran's current back disability to any period of service. The preponderance of the evidence is against the Veteran's service connection claim.  

B.  Left Ankle Disability 

The Veteran complained of left ankle pain at a January 2010 Hampton VAMC.  A follow-up evaluation a few months later in April 2010 at the Hampton VAMC podiatry clinic revealed that he had mild degenerative joint disease of the left ankle with instability.  In a July 2011 Hampton VAMC treatment record, it was noted that the Veteran has a history of a left ankle sprain and he chronically wore an air cast.  

At the Board hearing, the Veteran asserted that the current left ankle condition stemmed from an injury while in parachute school at Fort Benning, Georgia during Reserve duty from May of 1990 or 1991 to June of 1990 or 1991.  A review of the records revealed that the Veteran was not in the regular Army or the Reserves during this period.  He was a student at Old Dominion College.  The Veteran further asserted that he was in ROTC during this period and should have been considered on active duty for training status since he sprained an ankle.  He reports after the sprain, the ankle would constantly give out.  

Even finding the Veteran's statements credible as to incurring an ankle injury during his ROTC service, the service treatment records following the injury indicate that it was acute in nature.  In examinations conducted throughout the Veteran's active and Reserve service after 1991, including periodic physicals and post-deployment reports, the Veteran did not report any issues involving his left ankle and none were noted by any evaluating source.  While he served in combat conditions from 2005 to 2006, there is no allegation he injured his left ankle in a combat-related incident.

Even though the Veteran complained of left ankle issues at an April 2010 VA visit, no chronic left ankle condition was diagnosed at that time.  X-rays of the left ankle taken in February 2010 at the Hampton, VA VAMC were normal.  There was no evidence of fracture or dislocation.  Joint spaces were well preserved.  The ankle mortise was intact.  The talar dome was unremarkable, and there was no evidence of a soft tissue abnormality.  

Again, even accepting the Veteran injured his left ankle, the evidence does not show he developed a chronic condition as a result.  There is a lack of complaints and/or treatment for the left ankle during any service from 1992 to 2009.  Moreover, no physician has linked the current left ankle disability to service.  The only individual making such a link is the Veteran, and he does not have the requisite medical knowledge to provide such an opinion.  The etiology of a left ankle disability requires interpretation of diagnostic tests as well as general medical expertise, which fall outside the realm of the common knowledge held by a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435.  Therefore, service connection is denied.

C.  Heart Palpitations 

The Veteran asserts that he has a history of heart palpitations related to his active service.  Generally, heart palpitations are feelings of rapid, fluttering or pounding heart that may be triggered by stress or exercise.  On occasion, heart palpitations may be a symptom of a more serious heart condition.  At the hearing, the Veteran reported that heart palpitations began following a second anthrax shot in April 2003.  

There is evidence of heart palpitations during the Veteran's service in 2003 and 2006.  The cause of the heart palpitations was tied to three potential etiologies:  airborne particles, stress, and coronary ischemia.  During active service, the heart palpitations were first noted on a May 2003 Report of Medical History completed at the Troop Medical Clinic located in Fort McCoy, Wisconsin.  He was referred for an exercise stress test following an abnormal EKG despite being asymptomatic.  He was given a provisional diagnosis of coronary ischemia.  

The heart palpitations continued following the 2003 evaluation.  Three years later at a May 2006 Tricare visit, the Veteran was seen again with a report of heart palpitations.  The Veteran reported that the palpitations had worsened in the six months leading up to the evaluation.  He stated that the heart palpitations were not followed by chest pain or pressure.  After a brief interview, the Veteran was hooked up to a Holter monitor.  When evaluated for a 24 hour period with a continuous loop recorder, three episodes of palpitations were noted with chest pain.  The abnormal findings were at 75-89 beats per minute. 

Following the May 2006 Tricare evaluation, a Statement of Medical Examination and Duty Status was completed at Fort Bliss the same month.  Heart palpitations were considered to have been incurred in the line of duty, but it was noted that the disability may be temporary.  The notation related the Veteran's heart palpitations were aggravated by stressful situations and/or airborne particular matter.  It was considered service aggravated for a single episode.  The Veteran had been exposed to burning petroleum products in January 2006 when deployed in Iraq at Camp Spearhead.  Objective evidence in support of the conclusions was an Environmental Occupational Health Workplace Exposure Data Sheet covering individuals deployed to Sea Port of Debarkation/Embarkation and Life Support Area of Spearhead, Kuwait from January 1, 2003 to December 31, 2006.  Airborne particular matter was considered high throughout the Middle East due to wind-blown dust and sand and human activities and were at levels well above United States air quality standards on average in a 24-hour cycle and within a year.  Cardiac difficulties had an association with elevated levels of particular matter.  Specific reasons for stressful situations were not addressed in the document itself or in attached treatment records.

Post-service, heart palpitations continued, but the etiological cause now appears to be tied to a single source - stress.  On a June 2006 Post-Deployment health assessment, the Veteran reported having heart palpitations during the deployment to Kuwait.  

In a February 2010 Hampton VAMC Mental Health consultation, the Veteran reported having a physical reaction such as heart pounding when something reminded him of a stressful combat experience.  In a subsequent VA PTSD examination conducted in June 2011, the Veteran reported having intense nightmares triggered by daytime smells and sounds that reminded him of combat zone duty.  The content of the dream is characterized by being shot or being unable to save others.  When he awakens, he reported having night sweats and panicking with palpitations.  During the daytime, the Veteran also reported experiencing panic attacks with increased heart rate and palpitations.    

The Veteran's symptoms of anxiety and stress, to include heart palpitations, have been associated with posttraumatic stress disorder, which was service-connected by the RO effective April 26, 2010.  The palpitations were also noted during his active service.  With evidence of a condition identified during and after service and concrete evidence of their relationship to a service-connected condition, service connection is warranted.  


II.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the decided issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The information contained in an April 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim. To that end, VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  At the hearing, the Veteran indicated receiving some medical treatment at Ft. Bliss and Ft. Storen prior to his retirement from the Reserves in July 2009.  However, the Veteran made statements indicating that he did not receive any treatment for his left ankle and low back disabilities until 2010.  Therefore, while there may be additional Reserve treatment records not in the file, remanding to obtain them would be of little benefit in furthering his appeal, since he clearly states he was not treated for the back or left ankle until 2010, after his retirement from the Reserves.

VA did not schedule the Veteran for VA examinations regarding the lumbar spine and left ankle disabilities.  The Board finds that scheduling an examination is not warranted.  At this time, with the many years of active and Reserve records showing any back and left ankle injuries were acute in nature, there is simply no indication the current conditions are possibly related to the reported injuries. 

The Veteran was also provided an opportunity to provide testimony at a Board hearing in April 2016 before the undersigned Veterans Law Judge.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the undersigned provided the Veteran the opportunity to discuss the etiology of his claimed service-connected disabilities as well as what evidence would be supportive of his claim.  Accordingly, these duties have been satisfied.   The Veteran requested 60 days post-hearing to obtain additional treatment records from his home, and in May 2006, he submitted nine pages of service treatment records, which were duplicative of records previously associated with the claims file related to the Veteran's service connection claim for heart palpitations.  

Since the Veteran did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.




[Continued on Next Page]

ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a left ankle disability is denied.

Service connection for heart palpitations is granted subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

In an October 2009 rating decision, the RO denied service connection for eczema since the condition was shown to pre-exist service.  In multiple examinations throughout service including those conducted in June 1983 and December 1998, the Veteran reported a history of eczema as a child.  In the initial June 1983 examination, "some" eczema was noted from the ages of 6 to 11, but no skin abnormalities were noted on the examination report.  At a November 1987 separation examination, moderate to severe eczema was noted.  

Notwithstanding eczema as a pre-existing condition, consideration of the Veteran's statements in conjunction with the objective treatment record, suggest potential aggravation of the eczema during and following Middle East service.  For example, a June 2006 Statement of Medical Examination and Duty Status found eczematoid dermatitis was an injury incurred in the line of duty.  The records report that while the Veteran was deployed to Camp Spearhead in Kuwait, he began to experience a rash to his neck and extremities, which was aggravated by dry air, excessive dust, and sand.  Since there is evidence that the eczema flared up during service, a medical examination is required to determine whether the in-service flare up constituted a permanent aggravation.  

The Board is also aware of a May 2006 Tricare assessment that reported that what was seen during service was not an exacerbation of eczema, but instead a more generalized ichthyosis with thickened leather skin appearance.  This issue must be clarified as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Hampton VA Medical Center since July 2014.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability. After a comprehensive review of the claims file and examination of the Veteran, please address the following: 

a) Was the childhood eczema noted in 1983 aggravated by any period of the Veteran's military service, in particular his Kuwait service?  Please see testimony and medical records as to areas affected and environmental exposures.

b) Do the service treatment records show that the Veteran had a skin disability during service, especially service in Kuwait, that was distinct from the eczema reported in prior records? 

3.  Then, readjudicate the claim. If any benefit sought is not granted, send the Veteran and his representative a supplemental statement of the case and an appropriate amount of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


